DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on February 28, 2022. 
Claims 1-12 are currently pending and have been examined. 
Claims 5-6 have been canceled. Claim 12 is newly added. Claims 1-3, 8-11 are amended. 
Response to Arguments
	The claim objection regarding claim 2, the 112(b) rejection regarding claims 8-10, the 101 rejection regarding claim 11, and the 103 rejections regarding claims 1-11 have been withdrawn in accordance to the Applicant’s amendments. Applicant’s arguments regarding the 103 rejections of claims 1-11 have been fully considered an are persuasive – specifically the arguments on reply page 9-11. The respective 103 rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 112f interpretation invoked and units interpreted as software(see PGPUB [0036]) running on the claimed hardware processors. The specification indicates The prior art fails to teach a depth image processing method for detecting a target surface from a depth image. Specifically, where a target surface is obtained then utilizing a specific range of the depth image, which is narrower than the whole depth image; to detecting a first region of the target surface that is within the specific range then further detects a secondary region that is outside of the specific range and linked to the first region as the same target surface. The closest prior art, Kitamura (US Publication No. 2014/0314308) discloses searching matching planes by using a relative position between a target plan and the additional plane. However, Kitamura lacks the disclosure of the second region being linked to the first region and detecting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
	Claims 1-4, 7-12 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664